Citation Nr: 1630600	
Decision Date: 08/02/16    Archive Date: 08/11/16

DOCKET NO.  12-17 559A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel

INTRODUCTION

The Veteran had active service from November 1965 to October 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) St. Petersburg, Florida.

The Veteran testified before the undersigned Veterans Law Judge in June 2016 and a copy of that transcript is of record.  

The Board notes that the Veteran has filed a claim for entitlement to service connection for PTSD.  However, as there are other psychiatric diagnoses of record, the claim has been recharacterized as seen on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has PTSD due to his military service.  

The Board notes that the April 2010 VA examination diagnosed alcohol dependence and concluded that the Veteran did not have PTSD.  The Board also notes that the June 2012 VA examination diagnosed alcohol dependence and anxiolytic abuse and provided a detailed explanation for why the Veteran did not have PTSD.  However, both VA examiners did not address an August 2009 VA mental health note that shows the Veteran was also diagnosed with dysthymic disorder.  As such, the Board finds that a remand is necessary to obtain an addendum opinion.  

Accordingly, the case is REMANDED for the following action:

1. Return the Veteran's claims file and a copy of this remand to the examiner who performed the June 2012 VA examination for an addendum opinion.  If this examiner is no longer available, then another examiner should be asked to review the claims file and answer the question posed below.

In light of the August 2009 VA treatment record notation of a diagnosis of dysthymic disorder, please also indicate whether it is at least as likely as not (50 percent probability or greater) that the dysthymic disorder is in anyway etiologically related to the Veteran's military service?  Please provide a supporting rationale.  

2. After completing the above, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

							(CONTINUED ON NEXT PAGE)





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




